Case 7:19-cv-00223-EKD-RSB Document 36 Filed 03/04/21 Page 1 of 1 Pageid#: 305



                      7:129c7IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )     Civil Action No. 7:19-cv-223
                                               )
 8.60 ACRES OF LAND, OWNED BY                  )     By: Elizabeth K. Dillon
 DOWDY FARM, LLC, et al.,                      )         United States District Judge
                                               )
        Defendants.                            )

                                           ORDER

       For the reasons set forth in the accompanying memorandum opinion, it is hereby

ORDERED as follows:

       1. Defendants’ objections to the R&R (Dkt. No. 32) are OVERRULED;

       2. The Report and Recommendation, dated January 22, 2021, (Dkt. No. 31) is ADOPTED;

           and

       3. Defendants’ motion to enforce settlement (Dkt. No. 19) is DENIED.

       The clerk is directed to send a copy of this order and the accompanying memorandum

opinion to all counsel of record.

       Entered: March 4, 2021.



                                                   /s/ Elizabeth K. Dillon
                                                   Elizabeth K. Dillon
                                                   United States District Judge
